DETAILED ACTION
This communication is a first office action on the merits. Claims 1-20, as filed are currently pending and have been considered below.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 14 July 2021 is acknowledged.

Claim Objections
Claim 11 is objected to because of the following informalities:  In claim 11, line 1, the term “stich” should be replaced by --stitch--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The claims have omitted how the coupling member is joined to the sewn member. The coupling member and base completely lack any interrelation with the sewn member in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webber (US 2008/0100049).
Regarding claim 1, Webber discloses an apparatus comprising:
a base (Fig. 2 as annotated below shows a member spanning the U-shaped coupling member);
a coupling member (Fig. 2 as annotated below) coupled to the base having a lengthwise dimension (normal to the plane of the drawing), and a widthwise dimension (in the x-direction as shown), wherein the coupling member is coupled to the base across the widthwise dimension on opposite sides of the lengthwise dimension and wherein a recess (18) is formed between the base and the coupling member and further between the two opposite sides of the lengthwise dimension;
a sewn member (64) comprising:
a strap (60) having a body and a lengthwise end (Fig. 3 as shown);
a folded region including the lengthwise end of the strap, wherein the folded region overlaps the body (Fig. 4 as shown); and
a primary stitch (74) extending through both the folded region and the body of the strap.

Regarding claim 11, Webber further discloses wherein the configuration of the primary stich forms a substantially flexible T-shape between the folded region and the body of the strap (Figs. 5-8 show wherein the end is flexible to be configured into a T-shape).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maley (US 2008/0301912).
Regarding claim 1, Maley discloses an apparatus comprising:
a base (31);
a coupling member (12) coupled to the base having a lengthwise dimension, and a widthwise dimension, wherein the coupling member is coupled to the base across the widthwise dimension on opposite sides of the lengthwise dimension (via stitches 40) and wherein a recess (a recess is formed between stitches 40 and below button 12) is formed between the base and the coupling member and further between the two opposite sides of the lengthwise dimension;
a sewn member (formed from 18 and wrapped around 14) comprising:
a strap (14) having a body and a lengthwise end (Fig. 3 as shown);
a folded region including the lengthwise end of the strap, wherein the folded region overlaps the body (as folded around 14); and
a primary stitch (19) extending through both the folded region and the body of the strap. (Fig. 3 as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Webber as applied to claim 1 above.
Regarding claim 4, Webber discloses nylon (Paragraph 15, line 11) but fails to specify wherein the sewn member comprises nylon webbing. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use nylon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maley as applied to claim 1 above.
In re Leshin, 125 USPQ 416.

Regarding claim 8, Maley further discloses the base comprises a non-elastic woven material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a non-elastic woven material for the kneepad material of Maley, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 2-3, 5-7 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677